Reynolds, J.
Appeal from a judgment of the County Court of Columbia County convicting appellant, on his plea of guilty, of the crime of murder, second degree, and from a denial by that court of a request to withdraw his plea thereto and for a trial on the question of his guilt. On March 23, 1964 appellant and a eodefendant pleaded guilty to charges of murder, second degree, in satisfaction of an indictment charging each with first degree murder. On November 18, 1965, appellant secured a writ of habeas corpus directing his resentencing and immediately thereafter he moved to withdraw his plea urging that his counsel had told him he had no defense and that his sentence would be 20 to 25 years in case of a plea. On February 25, 1966 a hearing was held on these allegations at which appellant presented his assertions which were supported to some extent by his eodefendant and one of his attorneys presented a contrary account which was supported by an affidavit of his coeounsel. The trial court, choosing to believe and rely on the testimony and affidavit of the defense counsel, refused to allow the withdrawal of the plea and reimposed the original sentence. We can find no reason to disturb the trial court’s evaluation of the testimony, particularly since the Judge had carefully questioned appellant at the 1964 pleading as to the absence of promises inducing the plea, the absence of coercion prompting it, and his admission of guilt. Judgment of conviction affirmed. Gibson, P. J., Aulisi and Staley, Jr., JJ., concur. Taylor, J., not voting.